Title: To Thomas Jefferson from William Blount, 27 July 1791
From: Jefferson, Thomas
To: Blount, William


[“Territory of the United States of America South of the River Ohio”], 27 July 1791. Enclosing all information he has on Territorial boundaries and private claims to be excepted from right of Congress to dispose of lands ceded by North Carolina. The bearer, Major Mountflorence, a Nashville lawyer, is well informed, conversant with laws of his state, and would be happy to serve TJ. [P.S.] Reports of entries in Washington and Sullivan counties, being too bulky to be enclosed, are “committed to the Bearer.”
